Citation Nr: 1603891	
Decision Date: 02/03/16    Archive Date: 02/11/16

DOCKET NO.  13-14 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent for service connected major depressive disorder (MDD).

2.  Entitlement to service connection for alcohol use disorder, to include as secondary to MDD.

3.  Entitlement to service connection for sacroiliac joint strain.

4.  Entitlement to service connection for a left ankle disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from February 1986 to February 2006. 

These matters come to the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The February 2011 rating decision denied service connection for bilateral ankle injuries, for sacroiliac joint strain, granted service connection for major depressive disorder with an initial rating of 30 percent effective April 2, 2010.  The Veteran filed a notice of disagreement in September 2011 as to all the issues, including the initial rating assigned to his service-connected major depressive disorder.  By a July 2013 rating decision, the RO increased the initial rating for major depressive disorder from 30 percent to 50 percent effective April 2, 2010.  As this increase does not represent a full grant of the benefits sought, the Veteran's appeal is not abrogated and the matter remains in appellate status.  See AB v. Brown, 6 Vet.  App. 35, 38 (1993).

The Board has taken jurisdiction of the Veteran's inferred claim for service connection for service connection for alcohol use disorder secondary to service connected major depressive disorder.  The Board finds that the symptoms of the alcohol use disorder and the MDD are so inextricably intertwined that to properly address the evaluation of the MDD, an adjudication of the issue of service connection for alcohol abuse secondary to MDD is required.  Because this secondary claim is being granted, there is no prejudice to the Veteran in the Board's actions.  

The Board in an April 2015 remanded the Veteran's claim for a left ankle disability and MDD for a VA examination.  The Board is obligated by law to ensure that the AOJ complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).  A review of the record reflects that the AOJ has complied with some of the Board's remand directives.  Unfortunately, the VA examination provided to the Veteran concerning his left ankle has been found to be, in part, inadequate.  Thus, this issue is addressed in the remand portion of the decision.

Regarding the Veteran's sacroiliac joint strain, the Court of Appeals for Veterans Claims (Court) vacated, in part, the Board April 2015 decision.  In particular, the Court found that the November 2010 VA examination evaluation and opinion of the Veteran's sacroiliac joint strain was flawed.  As the Board now has jurisdiction over this issue, it will be addressed in the remand portion of this decision.

The issues of service connection for sacroiliac joint strain and service connection for a left ankle disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  It is at least as likely as not that the Veteran's alcohol use disorder is related to his service-connected MDD.

2.  From April 2010, the date of service connection, the Veteran's service connected MDD resulted in at most occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.

3.  The Veteran maintains some social and occupational ability, and thus, does not demonstrate total occupational or social impairment or symptoms of such severity, duration or frequency that equate to such.


CONCLUSIONS OF LAW

1.  The criteria for service connection for an alcohol use disorder as secondary to service-connected MDD are met.  38 U.S.C. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).

2.  The criteria for a disability rating of 70 percent for service-connected MDD have been met for the entirety of the appeal period.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.59, 4.130, Diagnostic Code 9434 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist -Alcohol Use Disorder

Given that the Board is granting service connection for alcohol use disorder secondary to MDD, the Board finds that any possible deficiencies in the duties to notify or assist would be harmless. 

Service Connection - Secondary Basis

 Service connection may be established on a secondary basis for a disability which is proximately due to, or the result of, a service-connected disability.  38 C.F.R. § 3.310(a) (2015).  Secondary service connection may also be established for a disorder which is aggravated by a service-connected disability; compensation may be provided for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  See 38 C.F.R. § 3.310(b) (2015); Allen v. Brown, 8 Vet. App. 374 (1995).

In order to prevail on the issue of secondary service connection, the record must show: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); see also Allen, supra.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

Merits

The Veteran's July 2015 VA examination report includes a diagnosis of an alcohol use disorder.  The Board finds that the Veteran has a current diagnosis of a disability.

The Veteran is currently service connected for MDD.  In the July 2014 VA examination report, the VA examiner essentially provided a nexus between the Veteran's alcohol use disorder and his service-connected MDD, stating that people with MDD often self-medicate with alcohol. 

Considering the foregoing, the Board finds that the competent evidence of record establishes that the Veteran's alcohol use disorder as secondary to his service-connected MDD, and service connection is warranted for the alcohol use disorder on this basis.

Duties to Notify and Assist - Increased Rating MDD

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A and 38 C.F.R. § 3.159.  For the issue decided herein, VA provided adequate notice in a letter sent to the Veteran in June 2010.

VA satisfied its duty to assist the Veteran in the development of his claim and to seek relevant records.  VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2015).  The AOJ associated the Veteran's service treatment records, and identified private treatment records, and VA treatment records with the claims file.  

In December 2010, October 2012, and July 2015, VA provided the Veteran with medical examinations addressing the current status of the Veteran's MDD.  The examinations and opinions are adequate to evaluate the disability, as discussed below, as the examination reports show that the examiners considered the relevant history of the Veteran's disability.  The examiners provided a sufficiently detailed description of the disability, and the examiners provided an analysis to support his opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, VA must ensure that the examination provided is adequate).

Regarding the Veteran's July 2015 MDD examination, the Board notes that the Veteran's examination was adequate and there has been substantial compliance in regards to the Veteran's April 2015 remand.  In particular, the Board notes that although the VA examiner did not provide a Global Assessment of Functioning (GAF) score regarding the Veteran's MDD; the Board finds that the VA examiner's detailed analysis regarding the Veteran's MDD symptomatology substantially complies with the April 2015 remand and provides sufficient information to enable the Board to evaluate the disability.  Moreover, the Board also notes that a GAF score is just one part of the medical evidence to be considered and is not dispositive, and is not determinative of any rating. See 38 C.F.R. § 4.126(a) (An assigned GAF, like an examiner's assessment of the severity of a condition, is not dispositive of the percentage rating issue; rather, it must be considered in light of the actual symptoms of a psychiatric disorder (which provide the primary basis for the rating assigned)).

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159 (2015), and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.


Increased Rating

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degrees of disability specified by the schedule are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2015).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3 (2015).

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2015).  Where the Veteran timely appeals the rating initially assigned for the service-connected disability within one year of the notice of the establishment of service connection for it, VA must consider whether the Veteran is entitled to "staged" ratings to compensate his for times since filing his claim when his disability may have been more severe than at other times during the course of his appeal.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Interpreting GAF Scores

Within the DSM-IV, GAF scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, supra; see also Richard v. Brown, supra.  A GAF score is, of course, just one part of the medical evidence to be considered and is not dispositive.  The same is true of any physician's statement as to the severity of a disability.  It remains the Board's responsibility to evaluate the probative value of any doctor's opinion in light of all the evidence of record.

Evaluating Mental Disorders for Rating Purposes

When evaluating a mental disorder, the Board shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  See 38 C.F.R. § 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  The extent of social impairment is to be considered, but neither the Board nor the AOJ shall assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

MDD - Rating Criteria

A 50 percent rating is assigned when a veteran's MDD causes occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships. Id.

A 70 percent evaluation is assigned when a veteran's MDD causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); or an inability to establish and maintain effective relationships.

A 100 percent rating is assigned when a veteran's MDD causes total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; danger of hurting self or others; intermittent inability to perform activities of living (including maintenance of minimal hygiene); disorientation to time or place; or, memory loss for names of close relatives, occupation, or own name.  Id

Merits

The Veteran contends that he is entitled to a higher disability rating for his MDD. 

In sum the Veteran has contended that he is entitled to a MDD rating in excess of 50 percent because of his suicidal ideation which occurs on a nearly weekly basis.  See March 2015 Appellant's Brief.  Outside of this contention, the Veteran has not provided any more detail on the basis for which he should be provided a higher rating in excess of 50 percent for his MDD.  After review of the evidence, the Board finds that the Veteran's MDD warrants a 70 percent evaluation for the appeal period, but no higher as the evidence does not show total occupational and social impairment as required for a total rating.

December 2010 VA examination, in sum, describes the Veteran as being appropriately groomed and without delusions or hallucination, but with what the examiner described as severe MDD and problems with short term memory and poor eye contact, posture and social judgement and insight as fair.  The examiner noted that the Veteran, who recently laid off from his job, was succeeding in college, although he was also struggling with suicidal ideation, an insufficient social network, and was living alone.  It is noteworthy that the Veteran, in the examination, appeared to perseverate on the end of his military career even 4 years after discharge.  In providing his conclusion on the impact that the Veteran's MDD had on his social and occupational functioning, the examiner explained, "[t]here is occasional decrease in work efficiency or there are intermittent periods of inability to perform occupational or social tasks due to signs and symptoms, but generally satisfactory functioning..."  The examiner provided a GAF score of 56.  

The Board notes that the VA examiner's findings equate to significant social and occupational impairment in most areas such as family relations, thinking, judgment and mood, they provided no clinical observation of symptoms or analysis which could be interpreted to mean that the Veteran was totally occupationally or socially impaired.  Instead, the examiner points out facts which support the contrary conclusion.  The Veteran has some social network albeit an insufficient one, and the Veteran is successful in school despite his being unemployed.  Furthermore, the examiner does not endorse any of the symptomatology indicative of total social and occupational impairment and the Veteran has made no such assertions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (Most of the probative value of a medical opinion comes from its reasoning and the Board must be able to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion).

Turning to the October 2012 VA examination, this examination continues the clinical observations of the December 2010 examination, but provided a more detailed description of the state of the Veteran's MDD.  The Veteran continues to live alone, he is active in the church has a few friends but does not see them often.  He is not socially active and spend the majority of his time alone watching television.  The Veteran at this time is one year away from graduating from school, but is still unemployed.  Importantly for later discussion, the VA examiner noted that the Veteran drinks 4-5 times a month between 6 to 10 ounces of liquor but denied any problems.  This VA examiner noted that the Veteran's MDD symptoms included a depressed mood, anxiety, chronic sleep impairment, mild memory loss, such as forgetting names, direction or recent events, flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and suicidal ideation.  A GAF score of 60 was provided.  The examiner also included clinical observation of anhedonia (inability to feel pleasure), amotivation, fatigue and /or anergia (abnormal lack of energy), inattention, helplessness, mild hopelessness, and rumination.  The examiner also reported that the Veteran had laid plans for his suicide, but currently did not have the intent to complete it.  

While the VA examiner described mild memory loss, he clarifies that this memory loss does not include the loss of memory of the Veteran's own name, occupation, or close relatives.  The VA examiner also further explained the Veteran's deficiencies in that he noted that the Veteran's depression was affecting his ability to function independently as he had symptoms of anergia and was deficient in social sphere.  Importantly, while the Veteran had reported in this examination that he had made plans to commit suicide, the examiner determined that the Veteran did not have the intent to fulfill these plans and indicated that the Veteran was seeking support from his church and mental health services.  Again, while this examination demonstrates severe impairment, it does not support a finding that the Veteran was totally socially and occupationally impaired or manifested symptoms the equivalent of total social and occupational impairment.  To the contrary, the Veteran is reported to have friends and again is succeeding in school.  See Nieves-Rodriguez v. Peake, supra

The Board now turns to the most recent July 2015 VA examination, the VA examiner's description of the Veteran's inability to fulfill major obligations at work school or home align with the 70 percent rating criteria of deficiencies in most areas.  The VA examiner goes on to describe that the Veteran's ability think or concentrate has been diminished.  While this VA examination provides the most in-depth analysis of the Veteran's MDD, it does not endorse symptoms which would entail total occupational and social impairment.  To the contrary, the VA examiner reports that the Veteran is working and has been for at least 19 months and attends church regularly.  Thus, the Board has concluded that while the Veteran's manifestations of MDD warrant a 70 percent rating throughout the appeal period, but the symptomatology evidence does not equate in severity, frequency or duration to the criteria of total occupational and social impairment during the appeal period. 

The Board in reviewing the Veteran's VA treatment records notes that the Veteran's has had pervasive thought of suicide throughout his treatment, but has been able to fight back any intent to follow with any plans.  The Board is cognizant that a 100 percent rating includes a persistent danger of hurting oneself, but the record does not demonstrate that this symptom alone has led to a total social and occupational impairment as evidence from the Veteran's employment and his limited social functioning at his church.  Moreover, the VA examiners have consistently found that the Veteran is capable of managing his own funds, which is a finding, while not determinative, that runs counter to a 100 percent disability rating.  The Veteran has consistently had some social network and has successfully completed school and obtained employment over the appeal period, thus he is not totally socially and occupationally impaired and a 70 percent evaluation, but no higher, is warranted. 

	
ORDER

Entitlement to service connection for alcohol use disorder secondary to service-connected MDD is granted. 

Entitlement to a 70 percent rating for MDD with alcohol use disorder, is granted for the entire appeal period.


REMAND

Sacroiliac Joint Strain

The Board is remanding the Veteran's claim for entitlement to service connection for sacroiliac joint strain for a VA examination consistent with the November 2015 Joint Motion Remand, which found that the November 2010 VA examination was inadequate because it relied on a inaccurate factual premise.  Namely, the VA examiner in the November 2010 opinion stated that the Veteran was in a motor vehicle accident 25 years prior, when in fact, the motor vehicle accident in question occurred in 2002, while the Veteran was in service.  See Reonal v.Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based upon an inaccurate factual premise has no probative value).

The examiner also failed to define what he meant by "a predisposition to developing sacroiliac joint problems."  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303   -04 (2008); see also Gardin v. Shinseki, 613 F.3d 1374 (Fed. Cir. July 2010) (affirming the holding in Nieves-Rodriguez, Id.  ); see also Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007) (explaining that an opinion is adequate where it includes a detailed description of the disability, takes into consideration the relevant history of the disability, and is supported by an analysis that the Board can weigh against other evidence).  Thus, the examiner's reference to a predisposition without any further explanation also emphasizes the need for a new VA examination.

Left Ankle

The Board finds that the July 2015 VA examination is internally inconsistent when it comes to the Veteran's left ankle sprain.  The VA examiner provides a diagnosis of left ankle sprain, 1992, which falls within the Veteran's active service, and then later states that there is no evidence that the Veteran had a left ankle strain in service.  Such an internal inconstancy renders the examination, in part, inadequate, and the Board finds a new VA examination is warranted.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12   (2007) (holding that once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, VA must ensure that the examination provided is adequate).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for his disabilities.  The Veteran should be requested to sign any necessary authorization for release of medical records to VA, and appropriate steps should be made to obtain any identified records. 

Regardless of the Veteran's response update the Veteran's VA treatment records from VA North Texas Healthcare System (HCS) in Dallas, Texas and any associated outpatient clinics.

2.  After the above development is accomplished, schedule the Veteran for appropriate VA examination(s).  WITH A DIFFERENT EXAMINER THEN CONDUCTED THE NOVEMBER 2010 VA EXAMINATION.  The claims folder (including a copy of this remand) must be provided to and reviewed by the examiner(s) as part of the examination.  A notation to the effect that this review has taken place should be made in the evaluation report.  All tests, studies, and evaluations should be performed as deemed necessary by the examiner(s), and the results of any testing must be included in the examination report.  

The examiner(s) should review the service treatment records (STRs), any post-service records contained in the claims file, and TAKE A DETAILED HISTORY FROM THE VETERAN REGARDING THE ONSET OF HIS LEFT ANKLE DISABILITY AND SACROILIAC JOINT STRAIN AND ANY CONTINUITY OF SYMPTOMS SINCE THAT TIME.  

(A).  (1) The VA examiner should identify any left ankle disability.  

(2). The examiner is asked to opine as to whether it is at least as likely as not (i.e. 50 percent probability or greater), that any left ankle disability identified, was incurred or aggravated by his active duty.

The examiner is requested to fully consider the Veteran's lay statement regarding the onset of the left ankle disability in 1992 and symptoms he experienced in service.

In rendering the requested opinion and rationale, the examiner must note that the fact that there is no documentation of treatment in service is not necessarily fatal to the Veteran's claim and cannot be the only basis by which to reject a possible nexus to service. 

A complete rationale for any opinion expressed should be provided.

(B).  (1). The VA examiner should identify any sacroiliac joint disability.  

(2). The examiner is asked to opine as to whether it is at least as likely as not (i.e. 50 percent probability or greater), that any sacroiliac joint disability identified, was incurred or aggravated by his active duty or is otherwise etiologically related to active service.

The examiner should comment on a January 2004 Service Treatment Record which diagnosed the Veteran with sacroiliac joint strain, the Veteran's comments in his November 2005 Report of Medical History wherein he states that he has had chronic pain in his lower back since a in-service motor vehicle accident in service in 2002. 

For any negative opinion, the examiner must identify the medical reasons as to why the evidence does not provide sufficient proof of a relationship between the Veteran's current identified disabilities and his period of military service.

3.  Ensure that the examination report complies with this remand and the questions presented in this request.  If the report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.  

4.  After completing the requested actions and any additional notification and/or development deemed warranted, readjudicate the issues of service connection for sacroiliac joint strain and service connection for a left ankle disability.  If the benefit sought on appeal is not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded the appropriate time period for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).    



______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


